Citation Nr: 9906548	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  98-12 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether a timely request for waiver of the recovery of an 
overpayment of service-connected disability compensation 
benefits in the amount of $19,045.70 was submitted.


REPRESENTATION

Appellant represented by:	Samuel J. Marsarella, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and R.C.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision by the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Washington, DC.  Subsequently, the case was transferred to 
the RO in Newark, New Jersey. 

The Board notes that the record reflects the veteran 
submitted a timely challenge to the validity of the debt 
created, and that VA correspondence dated in September 1997 
may be construed as an adverse decision as to that issue.  
Subsequently, the veteran submitted correspondence which may 
be construed as a timely notice of disagreement.  The record 
does not reflect that the RO has issued a statement of the 
case as to validity of the debt created; therefore, the 
matter is addressed in a remand order at the end of this 
decision.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  In June 1993 the veteran was notified that an overpayment 
had been created.

3.  In July 1993 VA was notified that the veteran disputed 
the existence and amount of any indebtedness.

4.  In August 1997 the veteran received an audit of VA 
payments, which is considered adequate notice of the amount 
of indebtedness.

5.  In October 1997 the veteran requested waiver of 
indebtedness and challenged the validity of the debt.

6.  The veteran submitted a timely request for waiver upon 
receipt of an adequate notice of indebtedness.


CONCLUSION OF LAW

A request for waiver of the recovery of an overpayment of 
service-connected disability compensation benefits in the 
amount of $19,045.70 was timely filed.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 1998);  38 C.F.R. § 1.963 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

VA law provides that requests for waiver of an indebtedness 
shall only be considered if made within 180 days following 
the date of a notice of indebtedness, but that the 180 day 
period may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities, or due to other circumstances beyond 
the debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 1998);  38 C.F.R. § 1.963 (1998).

Factual Background

The record reflects that in June 1993 the veteran was 
notified that his disability award had been amended and that 
an overpayment had been created.

In July 1993 VA was notified that the veteran disputed the 
existence and amount of indebtedness.  Subsequently, the 
veteran's representative continued to request information and 
action as to the validity of the amount of indebtedness.

In August 1997 the veteran received an audit of VA payments.  
VA Debt Management Center correspondence dated in September 
1997 summarized correspondence received and action taken as 
to the issue of VA indebtedness.  It was noted that no 
response had been received from the Washington VARO, as to 
requests for information concerning the creation of the debt 
dated in July 1993, August 1993, October 1993 and November 
1994.

In October 1997 the RO received the veteran's request for 
waiver of indebtedness and challenge to the validity of the 
debt.

At his personal hearing before a Member of the Board in 
Washington, D.C., in October 1998, the veteran argued that 
the debt had not been validly created and that VA's failure 
to address the issue of validity had been a violation of his 
constitutional due process rights.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Based upon the evidence of record, the Board finds that the 
veteran first received adequate notice of the amount of 
indebtedness in August 1997 when he received the audit of VA 
payments.  In addition, the record shows the veteran's 
attempts to obtain information concerning the validity of the 
debt created were not addressed by VA in a timely manner.  

Therefore, the Board finds the 180 day time limit for 
submitting a request for waiver should be extended because of 
the delay in the veteran's receipt of the actual notification 
of indebtedness beyond the time customarily required for 
mailing due to VA error.  See 38 C.F.R. § 1.963.  Although 
the veteran was notified of a debt in June 1993, the record 
reflects that he was not adequately notified of the 
underlying factors that resulted in the overpayment until 
August 1997.

In October 1997 the RO received a request for waiver of 
indebtedness and challenge to the validity of the debt.  
Therefore, as this correspondence was received within 180 
days of the veteran's actual receipt of notice of 
indebtedness, the Board finds the veteran has submitted a 
timely request for waiver upon receipt of an adequate notice 
of indebtedness.


ORDER

A timely request for waiver of the recovery of an overpayment 
of service-connected disability compensation benefits in the 
amount of $19,045.70 was submitted; to this extent the appeal 
is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As a timely request has been submitted for waiver of the 
recovery of an overpayment of service-connected disability 
compensation benefits in the amount of $19,045.70, and a 
timely notice of disagreement as to the issue of validity of 
the debt created has been submitted, these matters must be 
remanded for appropriate action.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (1998);  see also Godfrey v. Brown, 7 Vet. 
App. 398 (1995);  Archbold v. Brown, 9 Vet. App. 124 (1996). 

The Court has held that when the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor 
may dispute the amount or existence of a debt, which is a 
right that may be exercised separately from a request for 
waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(1998);  see also VAOPGCPREC 6-98 (O.G.C. Prec. 6-98).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for further 
development as follows:

1.  The RO should issue a Statement of 
the Case as to the issue of validity of 
the debt created.  The RO should address 
all of the veteran's claims as to 
validity, including consideration of VA 
administrative error under 38 C.F.R. 
§ 3.500(b)(1) (1998).

2.  Thereafter, if the RO finds the debt 
was not improperly created and after 
conducting any necessary development, the 
case should be submitted to the COWC for 
adjudication of the issue of entitlement 
to waiver of the recovery of an 
overpayment of service-connected 
disability compensation benefits in the 
amount of $19,045.70.  The veteran and 
his representative should be notified of 
the right to appeal any adverse 
determination.

3.  If correspondence is received, within 
a requisite time period which is 
sufficient to perfect an issue on appeal, 
the RO should undertake any additional 
development deemed essential followed by 
a supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

- 6 -


- 1 -


